UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-6287


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CASUAL BIANCA LYONS,

                    Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00312-BO-1)


Submitted:        August 26, 2009            Decided:   September 3, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Casual Bianca Lyons, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Casual     Bianca         Lyons    seeks        to    appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.           The     order       is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”           28    U.S.C.        § 2253(c)(2)         (2006).        A

prisoner       satisfies        this           standard        by     demonstrating            that

reasonable       jurists       would       find        that    any        assessment      of     the

constitutional        claims        by    the     district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Lyons has

not     made    the     requisite         showing.            Accordingly,         we     deny    a

certificate of appealability and dismiss the appeal.                                     We also

deny    Lyons’    motion       to    seal        the    proceedings         on   appeal.         We

dispense       with     oral    argument          because           the    facts    and        legal




                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3